Citation Nr: 1127703	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  06-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased initial evaluation for migraine type vascular headaches, rated 10 percent disabling prior to September 11, 2008 and 30 percent disabling from that date.  

2.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to February 1959.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2009.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's VA outpatient treatment records were obtained and the Veteran underwent a VA examination in January 2010.  

The Veteran testified at a hearing before the Board in September 2009.  

In an April 2011 rating decision, the RO granted a 30 percent rating for migraine type vascular headaches, effective September 11, 2008.  The Veteran continued his appeal for a higher initial rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to September 11, 2008, the Veteran had migraine headaches which are characteristic of prostrating attacks occurring on average of once a month over the last several months.  

2.  For the entire period on appeal, the Veteran's migraine type vascular headaches were not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Prior to September 11, 2008, the criteria for a 30 percent rating (but no higher) for migraine type vascular headaches were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 8100 (2010).

2.  From September 11, 2008, the criteria for a rating in excess of 30 percent for migraine type vascular headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2003.

Additionally, in March 2006, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, since the Board concludes below that there is a preponderance of the evidence against entitlement to an increased evaluation for migraine type vascular headaches, any questions as to the appropriate effective dates to be assigned are rendered moot.  

Moreover, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The evidence of record contains the Veteran's post-service VA and private medical records.  The evidence of record also contains several reports of VA examinations.  The examination reports obtained are fully adequate and contain sufficient information to decide the issue on appeal.  The Board notes that the VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to provide probative medical evidence adequately addressing the issue decided below.  The Board notes that a February 2008 VA Memo reflects a formal finding that the Veteran's service personnel records are unavailable for review.  However, with respect to the issue decided here, any outstanding service personnel records are irrelevant, as the decision rendered does not in any way rely upon the content of service personnel records.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The present appeal involves the Veteran's claim that the severity of his service-connected migraine headaches warrants a higher initial disability rating.  A February 2005 rating decision granted service connection for the migraine headaches and assigned a 10 percent disability rating effective August 30, 1999, under Diagnostic Code 8100.  An April 2011 rating decision assigned a 30 percent disability rating effective September 11, 2008 under Diagnostic Code 8100.  

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

A letter from Dr. B.L. dated in August 2004 reflects that the Veteran complained of severe migraine headaches and Dr. B.L. diagnosed acute and chronic migraine headaches.  

A letter from Dr. B.L. dated in December 2004 reflects that Dr. B.L. diagnosed recurring migraine headaches.  

A letter from Dr. B.L. dated in April 2005 reflects the Veteran was taking Imitrex for migraines and had 2 to 3 headaches per month controlled by this drug. 

The Veteran underwent a VA examination in March 2007.  He reported that he was unable to do anything when he had migraine headaches.  He stated that, on average, he had headaches about once or twice a week, lasting about two to three hours.  He reported that the headaches were usually on the left side of the head behind the left eye.  He stated that this initially started as a "cold sensation" behind the left eye, and subsequently became a dull headache, lasting about two to three hours.  He reported that the headaches were associated with nausea but no vomiting.  He stated that he had symptoms of photophobia and phonophobia.  He reported that he was previously seen in the emergency room for severe headaches and was given pain shots.  He stated that he was taking Zomig and Vicodin with some help.  

Upon physical examination, there was evidence of nonfocal neurological examination, except the Veteran had difficulty tandem walking.  The examiner diagnosed migraine type vascular headaches.  The examiner noted that during a migraine attack, the Veteran should avoid unprotected heights, hazards, operating machinery and moving machinery.  

VA outpatient treatment records dated in April 2008 reflect that the Veteran was assessed with stable migraines.  

A letter from the VA Long Beach Healthcare System dated on September 11, 2008 reflects that the Veteran had a history of chronic migraine headaches and had debilitating migraine attacks 2 to 3 times every month for many years.  The Veteran was treated with Zomig for the migraines.  

The Veteran testified at the September 2009 Board hearing that he had to stop daily activities and rest in a dark room when he got a migraine.  He stated that migraine headaches lasted thirty-five minutes to two and a half hours.  

VA outpatient treatment records dated in December 2009 reflect that the Veteran had increasing frequency of migraines and Imitrex helped alleviate the symptoms.  

The Veteran underwent another VA examination in January 2010.  He reported 2 to 3 headaches per month.  He stated that neck pain, chocolate, and certain odors triggered the attacks.  He denied being bedridden during the attacks.  He stated that he usually had to take Zomig for a few days in a row.  He reported that he had to give up his landscaping business because of the frequent headaches.  

Following physical examination, the examiner diagnosed migraine headaches.  The examiner noted that the headaches became more frequent over the last few years.  The examiner stated that headaches were aggravated by cervical degenerative joint disease.  The examiner noted that the migraines were not completely prostrating, however the Veteran was unable to concentrate and work during the attacks and it was hard to keep up with the business.  The examiner opined that the migraine headaches affected the Veteran's economic adaptability since he had to give up his landscaping business.  

The Veteran reported in April 2010 that the headaches rendered him medically unable to seek, obtain or maintain gainful employment.  

A July 2010 VA examination addendum reflects that the examiner noted that the Veteran's migraines were becoming more frequent.  The examiner stated that migraine attacks can be very disabling but there is no way to prove the severity other than the Veteran's subjective complaints.  

VA outpatient treatment records dated in September 2010 reflect that the Veteran experienced some dizziness with migraines two to three times a month.  

Applying Diagnostic Code 8100, prior to September 11, 2008, the Board finds that the Veteran's disability more nearly approximates the criteria for a 30 percent evaluation, which requires migraine headaches with characteristic prostrating attacks occurring on average of once a month over the last several months.  A letter from Dr. B.L. dated in April 2005 reflects the Veteran had 2 to 3 headaches per month.  Moreover, on the March 2007 VA examination, the Veteran reported that he was unable to do anything when he had migraine headaches.  Thus, his symptoms more nearly approximate the criteria for a 30 percent evaluation. 

With regard to the entire period on appeal, the Board finds that the Veteran's migraine headache disability does not warrant a rating in excess of 30 percent.  The Board notes that the migraine headaches affected the Veteran's economic adaptability.  In April 2010, the Veteran stated that the headaches rendered him medically unable to seek, obtain or maintain gainful employment.  The July 2010 examiner stated that migraine attacks can be very disabling but there is no way to prove the severity other than the Veteran's subjective complaints.  However, the evidence does not reflect that the Veteran had migraine headaches with very frequent completely prostrating and prolonged attacks.  For example, the January 2010 examiner noted that the migraines were not completely prostrating.  These symptoms are consistent with a 30 percent disability rating.

Extraschedular considerations

The Board has considered whether referral of the case for an extraschedular evaluation pursuant to 38 C.F.R. § 3.321 is warranted.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The ratings for the Veteran's migraines reflect the frequency of prostrating attacks that affect the Veteran's ability to work.  The effects of the Veteran's disability has been fully considered and is contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In sum, for the reasons and bases expressed above, the Board concludes that there is a preponderance of the evidence against the Veteran's claim of entitlement to an increased initial evaluation for migraine type vascular headaches.  The benefit sought on appeal is therefore denied.


ORDER

A 30 percent disability rating (but no higher) prior to September 11, 2008 for migraine type vascular headaches is granted.  

An increased initial evaluation for migraine type vascular headaches, evaluated as 30 percent disabling (but no higher) during the entire period on appeal is denied.  


REMAND

The issue of a TDIU was raised by the evidence of record.  The Board notes that in April 2010, the Veteran reported that he was unable to seek, obtain or maintain gainful employment due to his migraine headaches.  Because of this evidence suggesting unemployability, further development is warranted to ascertain whether the Veteran's migraine type vascular headaches render him unemployable.  This evidence of record that suggests the Veteran cannot work due to his service-connected disability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim). 

The United States Court of Appeals for Veterans Claims has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on the ability to work.  Friscia at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); See also 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty, 6 Vet. App. at 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In light of the above, the Board finds that a current VA examination is necessary to ascertain whether the Veteran is unemployable due to occupational impairment of service-connected migraine type vascular headaches.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for TDIU by sending the Veteran a VCAA letter on the issue of entitlement to a total rating based on unemployability due to service-connected disabilities.  

2.  Schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected migraine type vascular headaches on employability.  The claims folder should be made available to the examiner.  The examiner should offer an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected migraine type vascular headaches.  The examination report should include a complete rationale for all opinions and conclusions reached.

3.  Thereafter, the case should be returned to the Board for appellate review.  After the development has been completed, adjudicate the claim for a TDIU.  If the benefits of entitlement to a TDIU remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


